Citation Nr: 0706679	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-10 743A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to an increased rating for the service-
connected disability manifested by the loss of use of the 
right hand and the post-operative residuals of an amputation 
of the right lower extremity below the knee, both residuals 
of a cerebral vascular accident.  

3.  Entitlement to a higher rate of special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  He also had service in the National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in December 2004 and 
in January and July 2005. 

In September 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.   


FINDINGS OF FACT

1.  The currently demonstrated hypertension is shown as 
likely as not to have been causally associated with service-
connected disability.  

2.  The veteran currently is assigned a 100 percent rating 
for the service-connected loss of use of the right hand and 
the post-operative residuals of an amputation of the right 
lower extremity below the knee, both residuals of a cerebral 
vascular accident; his other service-connected disabilities 
include those of homonymous hemianopsia associated with 
cerebral vascular accident, rated as 30 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; aphasia, 
rated as 10 percent disabling; diabetic foot ulcer of the 
left foot, rated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling; and erectile dysfunction, rated at a 
noncompensable level.  

3.  The veteran also receives special monthly compensation at 
an intermediate rate between 38 U.S.C.A. § 1114(l) and (m), 
based on the loss of use of his right hand and anatomical 
loss of right lower extremity below the knee, and additional 
service-connected disabilities independently ratable at 
50 percent or more.  

4.  Without considering the service-connected loss of use of 
the right hand and the post-operative residuals of an 
amputation of the right lower extremity below the knee, the 
veteran is not shown to require the need for the regular aid 
and attendance of another person as the result of his other 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  

2.  The claim for a rating higher than 100 percent for the 
service-connected loss of use of the right hand and the post-
operative residuals of an amputation of the right lower 
extremity below the knee must be denied by operation of law.  
38 U.S.C.A. §§ 1114, 1502, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.350 (2006).  

3.  The claim for the assignment of a higher rate of special 
monthly compensation based on the veteran's need for the 
regular aid and attendance of another person must be denied 
by operation of law.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 3.350 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for hypertension; an increased rating 
for the residuals of a cerebral vascular accident; and 
special monthly compensation on account of the need for 
regular aid and attendance.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in September 2004 and October 2005, the RO 
informed the veteran that in order to establish service 
connection for hypertension, there had to be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In May 2005, the RO informed the veteran that in order to 
support his claim for increased benefits base on the need for 
aid and attendance he had to submit evidence showing that due 
to service-connected disability, he required the aid of 
another person in order to perform personal functions in 
everyday living or he was bedridden.  

In October 2005, the RO informed the veteran that in order to 
establish entitlement to an increased rating for his service-
connected disability, the evidence had to show that such 
disability(ies) had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statements of the Case (SOC's) and the 
Supplemental Statements of the Case (SSOC's) set forth the 
text of those laws and regulations.  Moreover, the SOC's and 
SSOC's notified the veteran and his representative of the 
evidence which had been obtained in support of the veteran's 
appeal.  Following such notices, the RO granted the veteran 
additional time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.  

The Board is also aware of the need to notify the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice was sent to the veteran in March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with his claims of service connection 
for hypertension; an increased rating for the residuals of a 
cerebral vascular accident; and special monthly compensation 
on account of the need for regular aid and attendance.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

A.  Service Connection for Hypertension.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). 

When a service- connected disorder causes an increase in 
disability to a non- service-connected condition, such an 
increase is treated as if service connected.  In such cases, 
the veteran is compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

The primary thrust of the veteran's assertions is that his 
hypertension is the result of his service-connected 
disability.  

In certain cases, it is significant to note that VA does 
recognize a relationship between diabetes mellitus and 
hypertension.  M21-1MR, Part III, Subpart iv, Chapter 4, 
Section F.  

In September 2004, the veteran was examined by VA physician 
who opined that it was less likely than not that the 
veteran's hypertension was secondary to his diabetes 
mellitus.  However, the VA physician noted by way of history 
that the veteran was diagnosed as having hypertension 
reportedly after having a stroke.  

As service connection has already been established for the 
right-sided residuals of that cerebral vascular accident, the 
Board finds a basis for concluding that the claimed 
hypertension as likely as not is causally associated with 
service-connected disability.  By extending the benefit of 
the doubt to the veteran, secondary service connection for 
hypertension is warranted.  


B.  An Increased Rating for the service-connected disability 
manifested by the loss of use of the right hand and the post-
operative residuals of an amputation of the right lower 
extremity below the knee, both residuals of a cerebral 
vascular accident.  

The veteran currently is assigned a 100 percent rating for 
the service-connected disability manifested by loss of use of 
his right hand and the anatomical loss the right lower 
extremity below the knee, both the residuals of a cerebral 
vascular accident.  38 C.F.R. § 4.124a, Diagnostic Code 8008; 
38 C.F.R. § 4.71a, Diagnostic Code 5105.  

However, the current 100 percent rating is the correct 
evaluation for application under the provisions for the 
criteria dealing with a combination of service-connected 
disabilities based on anatomical loss of one foot and loss of 
use of one hand.  As this is highest rating for application 
in this disability, the claim for an increased rating per se 
has no legal merit under the law.  


C.  Higher Special Monthly Compensation Based on the Need for 
Regular Aid and Attendance.  

The veteran contends that, due to his service-connected 
disabilities, he requires regular aid and attendance 
warranting a higher level of special monthly compensation.  

In determining the need for regular aid and attendance, 
consideration is given to the following:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.350(a).  

However, in this case, it is pertinent to note that the 
veteran is currently receiving special monthly compensation 
at the intermediate rate between 38 U.S.C.A. § 1114(l) and 
(m).  As this rate exceeds the rate for regular aid and 
attendance under 38 U.S.C.A. § 1114(l), an independent basis 
for higher special monthly compensation benefits cannot be 
successfully asserted given these facts.  As such, the claim 
lacks legal merit.  

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance, but this higher level of service-connected 
disability is not asserted to be present in this case.  

Finally, the Board notes that the veteran in this case is not 
asserted to experience loss of use of the right upper 
extremity at a level with or with complications preventing 
natural elbow action or anatomical loss or loss of use of the 
right lower extremity at a level with or with complications 
preventing natural knee action with a prosthesis in place due 
to his service-connected disability.  


ORDER

Secondary service connection for hypertension is granted.  

The claim for an increased rating for the service-connected 
loss of use of the right hand and the post-operative 
residuals of an amputation of the right lower extremity below 
the knee, both residuals of a cerebral vascular accident is 
denied.  

The claim for an increased rate special monthly compensation 
based on the need for regular aid and attendance of another 
person is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


